                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:18-CV-00580-GCM
 TRANSWORLD MEDICAL DEVICES,                      )
 LLC,
                                                  )
                  Plaintiffs,                     )
                                                  )
     v.                                           )          ORDER
                                                  )
 CLEVELAND HEART, INC.                            )
 CLEVELAND CLINIC FOUNDATION,
                                                  )
                  Defendants.                     )
                                                  )

          Before the Court is Plaintiff TransWorld Medical Devices, LLC’s Motion to Seal

Deposition Testimony of Peter O’Neill (“Motion”). Specifically, Plaintiff moves to seal the full

excerpt of Mr. O’Neill’s deposition testimony, which is attached as Exhibit B to Plaintiff’s

Opposition to Defendant The Cleveland Clinic Foundation’s (“CCF”) Motion to Stay or Dismiss

Amended Complaint Under the Federal Arbitration Act.

          Having reviewed the Motion to Seal and accompanying Brief in Support, the Court finds

that good cause exists to seal the full deposition excerpt of Peter O’Neill.

          Accordingly, it is hereby ORDERED that Plaintiff’s Motion to File Deposition Testimony

of Peter O’Neill Under Seal is GRANTED and that Exhibit B attached to Plaintiff’s Opposition

to Defendant The Cleveland Clinic Foundation’s Motion to Stay or Dismiss Amended Complaint

Under the Federal Arbitration Act shall be sealed during the pendency of this action.


          SO ORDERED.




                                                 1
Signed: March 4, 2019




         2
